                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


APRIL D.,                      )
                               )
    Plaintiff,                 )
                               )
               v.              ) 1:18-cv-00414-JDL
                               )
SOCIAL SECURITY ADMINISTRATION )
COMMISSIONER,                  )
                               )
    Defendant.                 )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      United States Magistrate Judge John C. Nivison filed his Recommended

Decision (ECF No. 25) on Plaintiff April D.’s disability insurance and supplemental

security income appeal with the Court on June 27, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2019) and Fed. R. Civ. P. 72(b). The time within which to file

objections expired on July 11, 2019, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.     Having reviewed and considered the Magistrate Judge’s

Recommended Decision, I concur with the Magistrate Judge’s conclusions as set forth

in his Recommended Decision.

      It is therefore ORDERED that the Recommended Decision (ECF No. 25) of

the Magistrate Judge is hereby ACCEPTED and the Commissioner’s decision is

AFFIRMED.
SO ORDERED.

Dated this 30th day of July, 2019.

                                           /s/ Jon D. Levy
                                     CHIEF U.S. DISTRICT JUDGE




                                2
